UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JANET MARIE EWING,

                                    Plaintiff,

       v.                                                          DECISION AND ORDER
                                                                        17-CV-68S
COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant.




       1.     Plaintiff Janet Marie Ewing challenges the determination of an

Administrative Law Judge (“ALJ”) that she is not disabled within the meaning of the Social

Security Act (“the Act”). Plaintiff alleges that she has been disabled since October 28,

2011 due to rheumatoid arthritis, autoimmune hepatitis, scleritis, osteoporosis,

osteoarthritis, and obesity. Plaintiff contends that her impairments render her unable to

work, and thus, that she is entitled to disability benefits under the Act.

       2.     Plaintiff applied for disability benefits on December 21, 2011, which the

Commissioner denied on April 26, 2012. Plaintiff thereafter requested a hearing before

an ALJ. On June 26, 2013, ALJ Robert Harvey held a hearing in Buffalo, New York, at

which Plaintiff appeared with counsel and testified. The ALJ considered the case de

novo, and on August 15, 2013, issued a decision denying Plaintiff’s application for

benefits. The Appeals Council granted Plaintiff’s request for review on January 22, 2015,

and remanded the case to the ALJ.

       3.     A second hearing was held before ALJ Robert Harvey on May 27, 2015, at

which Plaintiff and a vocational expert testified. At the time of the second hearing, Plaintiff




                                                 1
was 57 years old, with a Bachelor’s Degree and Master’s Degree, and past work

experience as a Caseworker and Senior Caseworker for Child Protective Services. On

July 16, 2015, the ALJ issued a written decision again denying Plaintiff’s application for

benefits. The Appeals Council denied Plaintiff’s request for review on November 28,

2016.        Plaintiff filed the current action on January 24, 2017, challenging the

Commissioner’s final decision.1

        4.      On July 20, 2017, Plaintiff filed a Motion for Judgment on the Pleadings

under Rule 12(c) of the Federal Rules of Civil Procedure. (Docket No. 9). On September

15, 2017, the Commissioner filed a Motion for Judgment on the Pleadings. (Docket No.

10). Plaintiff filed a reply on October 9, 2017 (Docket No. 11), at which time this Court

took the matter under advisement without oral argument. For the following reasons,

Plaintiff’s motion is denied, and Defendant’s motion is granted.

        5.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the


1The ALJ’s February 25, 2016 decision became the Commissioner’s final decision in this case when the
Appeals Council denied Plaintiff’s request for review.


                                                 2
Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      6.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams on Behalf of Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).           If supported by substantial evidence, the

Commissioner’s finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court’s independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      7.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

      8.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits his physical or



                                            3
                   mental ability to do basic work activities. If the claimant
                   suffers such an impairment, the third inquiry is whether, based
                   solely on medical evidence, the claimant has an impairment
                   which is listed in Appendix 1 of the regulations. If the claimant
                   has such an impairment, the [Commissioner] will consider him
                   disabled without considering vocational factors such as age,
                   education, and work experience; the [Commissioner]
                   presumes that a claimant who is afflicted with a “listed”
                   impairment is unable to perform substantial gainful activity.
                   Assuming the claimant does not have a listed impairment, the
                   fourth inquiry is whether, despite the claimant's severe
                   impairment, he has the residual functional capacity to perform
                   his past work. Finally, if the claimant is unable to perform his
                   past work, the [Commissioner] then determines whether there
                   is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

          9.       Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering his physical ability, age, education, and work experience.                 Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 404.1520(f); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954, 76

L. Ed. 2d 66 (1983).

          10.      In this case, the ALJ made the following findings with regard to the five-step

process set forth above: (1) Plaintiff has not engaged in substantial gainful activity since

October 28, 2011, the alleged onset date (R. at 22);2 (2) Plaintiff’s rheumatoid arthritis,



2   Citations to the underlying administrative record are designated as “R.”


                                                       4
osteoarthritis, obesity, and gastroesophageal reflux disease are severe impairments

within the meaning of the Act (R. at 22); (3) Plaintiff does not have an impairment or

combination of impairments that meet or medically equal any of the impairments listed in

the C.F.R. (R. at 25); (4) Plaintiff retained the residual functional capacity (“RFC”) to

perform a range of light work as defined in 20 C.F.R. § 404.1567(b), with certain

exceptions3 (R. at 25); and (5) Plaintiff was capable of performing past relevant work as

a senior caseworker and senior caseworker supervisor as customarily completed

because it does not require the performance of work-related activities precluded by the

claimant’s RFC (R. at 31). Accordingly, the ALJ determined that Plaintiff was not under

a disability as defined by the Act during the relevant period—October 28, 2011, through

July 16, 2015. (R. at 32).

        11.     Plaintiff challenges the ALJ’s decisions on three grounds: (1) he failed to

properly find that Plaintiff’s autoimmune hepatitis and breathing condition were severe

impairments within the meaning of the Act; (2) he failed to properly weigh the opinions of

the treating physicians; and (3) he improperly determined that Plaintiff’s daily activities

were inconsistent with her alleged impairments, restrictions, and chronic pain. Each

argument is addressed in turn.

        12.     Plaintiff’s first argument that the ALJ erred in not considering as severe

impairments his autoimmune hepatitis and breathing condition is two-fold. First, she

argues that the ALJ erred in failing to consider at all whether her breathing condition was




3 The ALJ specifically found that Plaintiff retained the RFC to perform light work, except that she cannot
work in areas with unprotected heights; cannot work around heavy moving or dangerous machinery; no
climbing ropes, ladders, or scaffolds; and had occasional limitations in the ability to bend, climb, stoop,
squat, kneel, crawl, handle; and that she cannot work in areas where she would be exposed to cold and
dampness. (R. at 25).


                                                    5
a severe impairment. Second, she argues that the ALJ erred when it concluded that her

autoimmune hepatitis was not a severe impairment.

       13.    A “severe impairment” is “any impairment or combination of impairments

which significantly limits [a claimant’s] physical or mental ability to do basic work

activities,” including understanding and carrying out simple instructions and responding

appropriately to others in usual work situations. 20 C.F.R. § 404.1520(c); § 404.1521.

Assuming that Plaintiff’s breathing condition is, in fact, a severe impairment, the ALJ's

failure to separately evaluate it as such at step two does not necessarily render the

decision erroneous. See Buck v. Colvin, No. 14-CV-216S, 2015 WL 4112470, at *4

(W.D.N.Y. July 8, 2015).

       14.    An ALJ is required to explicitly identify all impairments supported by

substantial evidence at step two, in order to avoid “prejudic[ing] the claimant at later steps

in the sequential evaluation process.” Lowe v. Colvin, No. 6:15-CV-06077(MAT), 2016

WL 624922, at *3 (W.D.N.Y. Feb. 17, 2016) (internal quotation omitted). “Any error in

failing to identify a severe impairment, however, is harmless if that impairment is

specifically considered during the subsequent steps.” Morales v. Colvin, No. 13-CV-

550S, 2014 WL 4829351, at *4 (W.D.N.Y. Sept. 29, 2014) (citing Reices-Colon v. Astrue,

523 F. App’x 796, 798 (2d Cir. 2013) (finding an alleged step two error harmless because

the ALJ considered the impairments found non-severe during subsequent steps)); see

also Diakogiannis v. Astrue, 975 F. Supp. 2d 299, 311-12 (W.D.N.Y. 2013) (“As a general

matter, an error in an ALJ’s severity assessment with regard to a given impairment is

harmless when it is clear that the ALJ considered the claimant’s impairments and their




                                              6
effect on his or her ability to work during the balance of the sequential evaluation

process.”) (internal quotations and punctuation omitted).

       15.    Although the ALJ does not identify Plaintiff’s breathing condition as an

impairment at step two, he specifically considers it throughout the remainder of the

assessment. At step four, the ALJ’s RFC assessment references Plaintiff’s breathing

issues, acknowledging that Plaintiff testified that she has interstitial lung disease and that

she gets “a lot of shortness of breath since December 2014.” The ALJ also discussed an

October 7, 2011, chest imaging report, which showed that Plaintiff had no acute or active

cardiopulmonary disease, and concluded that Plaintiff’s “[l]ungs are clear and well

expanded.” (R. at 29, 460).

       16.    Because the ALJ already took the medical evidence and testimony of

Plaintiff's breathing condition into consideration when crafting the RFC, reviewing the

record again would be unlikely to change his determination. Zabala v. Astrue, 595 F.3d

402, 410 (2d Cir. 2010) (remand is not necessary when there is “no reasonable likelihood”

that an ALJ’s examination of the same evidence would change the RFC determination).

Accordingly, any error in not listing the breathing condition as a severe impairment at step

two was harmless. Wells v. Colvin, No. 14-CV-197-JTC, 2015 WL 1280536, at *7

(W.D.N.Y. Mar. 20, 2015) (“Where the record establishes the presence of multiple

impairments, and the ALJ finds at step two that some impairments (but not others) are

severe, thereby allowing plaintiff's claim to proceed through the sequential evaluation

process, any error in the ALJ’s severity analysis must be considered harmless.”).

       17.    Second, Plaintiff’s argument that the ALJ erred in concluding that her

autoimmune hepatitis was not a severe impairment is without merit. In so concluding, the




                                              7
ALJ considered the objective medical evidence of record as well as Plaintiff’s own

testimony that Plaintiff’s autoimmune hepatitis has been in remission since 2003 and that

it did not cause significant work-related limitations of function. (R. at 23). That finding is

supported by substantial evidence, including reports from three separate medical

evaluators: Dr. Ya Li Chen (R. at 383-84), Dr. Chung H. Kim (R. at 344, 457, 553, 808-

09), and Dr. John Schwab. Even assuming the ALJ erred in finding that Plaintiff’s

autoimmune hepatitis was not severe, such an error would be harmless. Where, as here,

an ALJ finds that some of the claimant’s impairments are severe and others are not, but

considers the totality of all of the impairments in determining the RFC, it is not

error. See Gemmell v. Comm’r of Soc. Sec., No. 8:16-CV-1014 (CFH), 2017 WL

3328237, at *8 (N.D.N.Y. Aug. 2, 2017) (“[T]he failure to find a specific impairment severe

at Step Two is harmless where the ALJ concludes there is at least one other severe

impairment, the ALJ continues with the sequential evaluation, and provides explanation

showing that he adequately considered the evidence related to the impairment that is

ultimately found non-severe.”); Goff v. Astrue, 993 F. Supp. 2d 114, 121-22 (N.D.N.Y.

2012) (“Second, because the ALJ concluded that Plaintiff had established other

impairments considered severe under the Act . . . and continued with the sequential

analysis, any errors in his findings at step two of the analysis were harmless.”).

       18.    Plaintiff next contends that the ALJ failed to give adequate weight to the

opinion of her treating physician, Dr. Chen, and to the opinion of Dr. Thomas Artim. “The

SSA recognizes a rule of deference to the medical views of a physician who is engaged

in the primary treatment of a claimant. Thus, the opinion of a claimant’s treating physician

as to the nature and severity of the impairment is given controlling weight so long as it is




                                              8
well-supported by medically acceptable clinical and laboratory diagnostic techniques and

is not inconsistent with the other substantial evidence in the case record.” Greek v.

Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (internal citation, quotation marks, and

alterations omitted); 20 C.F.R. § 404.1527(d)(2).          The “less consistent [a treating

physician’s] opinion is with the record as a whole, the less weight it will be given.” Snell

v. Apfel, 177 F.3d 128, 132 (2d Cir. 1999). The ALJ must give “good reasons” for giving

a treating physician’s medical opinion less than controlling weight, and the failure to do

so is grounds for remand. See 20 C.F.R. § 404.1527(c)(2); Halloran v. Barnhart, 362

F.3d 28, 33 (2d Cir. 2004). When the ALJ does not give a treating physician’s medical

opinion controlling weight, he must explain how he weighed the factors in 20 C.F.R.

§ 404.1527(c). See Reyes v. Barnhart, 226 F. Supp. 2d 523, 529 (S.D.N.Y. 2002).

       19.    Having reviewed the record evidence, the Court detects no reversible error

in the ALJ’s treatment of Dr. Chen’s or Dr. Artim’s opinions. Dr. Chen evaluated Plaintiff

on a number of occasions within the relevant disability period—specifically, from June

2011 to November 2012. Following a January 12, 2012 assessment of Plaintiff, Dr. Chen

concluded that he “fully support[ed] [Plaintiff’s] application for disability.” (R. at 384). The

ALJ examined Dr. Chen’s opinion against the other record evidence and determined that

other opinions consistent with the record were more persuasive and better supported. (R.

at 29-30). The ALJ adequately explained his reasons for discounting Dr. Chen’s opinion

and those reasons were supported by substantial evidence in the record. Specifically,

the ALJ afforded little weight to Dr. Chen’s opinions because Dr. Chen failed to attach a

medical source statement of Plaintiff’s restrictions or objective findings supporting that

conclusion; that Dr. Chen’s findings were internally inconsistent; and that Dr. Chen




                                               9
reported identical findings following a November 7, 2012 examination as he did following

a March 15, 2012 examination. (Compare R. at 497-98 with R. at 528-30). Significantly,

the ALJ gave little weight to Dr. Chen’s conclusion on the basis that his opinions conflicted

with the assessment of the consulting physician, Dr. Schwab, whose evaluation the ALJ

found to be more consistent with the record as a whole. (R. at 28-30). See Suarez v.

Colvin, 102 F. Supp. 3d 552, 577 (S.D.N.Y. 2015) (“It is well-settled that a consulting

physician's   opinion   can   constitute   substantial evidence     supporting    an   ALJ's

conclusions.”). Finally, to the extent that Dr. Chen’s opinion concludes that Plaintiff is

disabled and therefore unable to work, it is well-settled that Plaintiff's disability is a

determination reserved to the Commissioner, not a treating physician. See 20 C.F.R.

§ 404.1527.

       20.    Dr. Artim concluded that Plaintiff’s rheumatoid arthritis and autoimmune

hepatitis render her “totally and permanently disabl[ed]” and “prevent[] her from

performing the duties of the position of a senior caseworker.” (R. at 549). The ALJ

afforded Dr. Artim’s findings diminished weight after appropriately evaluating the relevant

regulatory factors. Specifically, the ALJ concluded that Dr. Artim’s findings deserved little

weight due to the lack of history of treatment (specifically, that Dr. Artim only treated

Plaintiff once); the dearth of medical evidence supporting his opinion; his opinion’s

inconsistency with that of consulting physician Dr. Schwab’s assessment; and the lack of

his expertise with respect to his opining on Plaintiff’s vocational abilities. See Selian v.

Astrue, 708 F.3d 409, 418 (2d Cir. 2013) (“[T]o override the opinion of the treating

physician, we have held that the ALJ must explicitly consider, inter alia: (1) the

frequen[c]y, length, nature, and extent of treatment; (2) the amount of medical evidence




                                             10
supporting the opinion; (3) the consistency of the opinion with the remaining medical

evidence; and, (4) whether the physician is a specialist.”). Thus, the ALJ satisfied his

duty of applying the treating-physician rule and explaining why he did not afford controlling

weight to Dr. Chen’s or Dr. Artim’s opinions. This Court detects no reversible error in that

assessment.

       21.     Finally, Plaintiff argues that the ALJ improperly determined that her activities

of daily living were inconsistent with her alleged impairments in reaching an adverse

credibility determination. To evaluate a claimant’s credibility, the ALJ is required to take

a claimant’s reports of limitations into account, 20 C.F.R. § 416.929(a), but the ALJ is “not

required to accept the claimant’s subjective complaints without question,” Genier v.

Astrue, 606 F.3d 46, 49 (2d Cir. 2010). Importantly, it is the function of the Commissioner,

not the reviewing court, to “appraise the credibility of witnesses, including the claimant.”

Carroll v. Sec’y of Health & Human Servs., 705 F.2d 638, 642 (2d Cir. 1989); Aponte v.

Sec’y of Health and Human Servs., 728 F.2d 588, 591 (2d Cir. 1984) (holding that it is the

Commissioner, not the reviewing court, who determines witness credibility). While it is

true that the capability to perform activities of daily living is not inherently inconsistent with

a finding of disability, “[t]he law is clear that the ALJ may consider . . . [a claimant’s]

purported activities of daily living for the purposes of a credibility determination.” Cahill v.

Astrue, No. 1:11-CV-148, 2012 WL 3777072, at *5 (D. Vt. Aug. 29, 2012). Indeed, the

Commissioner’s regulations expressly identify “daily activities” as a factor the ALJ should

consider in evaluating the intensity and persistence of a claimant's symptoms. 20 C.F.R.

§ 416.929(c)(3)(i).




                                               11
       22.    The ALJ concluded that, while Plaintiff’s medically determinable

impairments could reasonably be expected to cause her alleged symptoms, her alleged

impairments, restrictions, and chronic pain were not supported by her wide range of daily

activities. (R. at 27). Significantly, the ALJ acknowledged that Plaintiff “may experience

some degree of pain and discomfort,” that she had some difficulty opening jars, and that

her pain varied in intensity. (R. at 27). But the ALJ also pointed to Plaintiff’s testimony

and the objective medical evidence that she cooks, cleans, washes dishes, launders, and

drives; and goes out to dinner with her mother. (R. at 27, 53-54, 83, 297-98, 440).

See Rusin v. Berryhill, 726 F. App’x 837, 840 (2d Cir. 2018) (summary order) (severe

limitations claimed by the plaintiff were inconsistent with the plaintiff's report that he

“cooked simple meals daily, left the house daily, can drive, and shopped for groceries

every two weeks”).

       23.    Upon review, this Court finds no cause to disturb the ALJ’s credibility

finding. The ALJ considered Plaintiff’s course of pain treatment as well as the fact that

Plaintiff may experience some degree of pain, discomfort, and decreased mobility. (R. at

28). But after careful consideration of the record, the ALJ concluded that Plaintiff’s

allegations regarding the intensity, persistence, and limiting effects of her pain and other

symptoms are not consistent with the objective medical evidence or her daily activities.

(R. at 28). The ALJ explained his credibility findings in his decision, and those findings

are supported by substantial evidence in the record, including Plaintiff’s own testimony.

Consequently, this Court finds no error in the ALJ’s credibility assessment.

       24.    Having reviewed the ALJ’s decision in light of Plaintiff’s arguments, this

Court finds no reversible error. The decision contains a thorough discussion of the




                                            12
medical evidence supporting the ALJ’s determination that Plaintiff is not disabled.

Plaintiff’s Motion for Judgment on the Pleadings is therefore denied. Defendant’s motion

seeking the same relief is granted.



         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 9) is DENIED.

         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

10) is GRANTED.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.



Dated:         November 19, 2018
               Buffalo, NY

                                                      /s/William M. Skretny
                                                      WILLIAM M. SKRETNY
                                                     United States District Judge




                                           13
